DISMISS and Opinion Filed November 30, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00405-CV

                     RODOLFO CHAPA, Appellant
                               V.
   DALLAS INDEPENDENT SCHOOL DISTRICT SCHOOL DISTRICT BOARD OF
                        TRUSTEES, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-04593-A

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Bridges
         The clerk’s record in this case is past due. By letter dated June 15, 2018, we directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation appellant had been found entitled to proceed without payment of

costs within ten days. We expressly cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, we have received no communication from

appellant responsive to the June 15 correspondence, and we have not received the clerk’s record.

         Accordingly, we dismiss this appeal. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
180405F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 RODOLFO CHAPA, Appellant                         On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
 No. 05-18-00405-CV       V.                      Trial Court Cause No. CC-16-04593-A.
                                                  Opinion delivered by Justice Bridges.
 DALLAS INDEPENDENT SCHOOL                        Justices Brown and Whitehill participating.
 DISTRICT SCHOOL DISTRICT BOARD
 OF TRUSTEES, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellee DALLAS INDEPENDENT SCHOOL DISTRICT
SCHOOL DISTRICT BOARD OF TRUSTEES recover its costs of this appeal from appellant
RODOLFO CHAPA.


Judgment entered November 30, 2018.




                                            –2–